Bingham McCutchen LLP One Federal Street Boston, MA 02110 April 22, 2013 Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Aquila Funds Trust (File Nos. 2-79722; 811-03578) Registration Statement on Form N-14 Ladies and Gentlemen: On behalf of our client, Aquila Funds Trust (the “Registrant”), a Massachusetts business trust, we are hereby filing a combined proxy statement and registration statement on Form N-14, with exhibits (the “Registration Statement”). The Registration Statement relates to the proposed reorganization of Aquila Three Peaks Opportunity Growth Fund, the sole series of Aquila Three Peaks Opportunity Growth Fund (File Nos. 33-72212 and 811-8168), with Aquila Three Peaks Opportunity Growth Fund, a newly-organized series of the Registrant. The Registration Statement is being filed pursuant to Rule 488 under the Securities Act of 1933, as amended.It is proposed that this filing will become effective on May22 2013 pursuant to Rule 488. Please call the undersigned at (617) 951-8458 or Toby R. Serkin at (617) 951-8760 with any questions relating to the filing. Sincerely, /s/ Jeremy B. Kantrowitz Jeremy B. Kantrowitz
